DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 01/09/2020 has been entered and fully considered. Claims 1-18 remain pending in the application, where all the pending claims have been amended. 


Response to Arguments
2- Examiner has considered Applicant’s proposed amendments and acknowledges they moot/overcome the 35 USC 112(f) claim interpretations and all the 35 USC 112(b) rejections of the pending claims as set forth in the non-final office action mailed on 10/09/2020. The above rejections are therefore withdrawn.

3- Moreover, Applicant’s amendments and their corresponding arguments, with respect to the rejections of the pending claims under 35 USC 102 and 103 have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground of rejection is made in view of Cunningham, and Cunningham in view of Wang, and further in view of Lockhart (US PGPUB N. 2003/0059853).

The Applicants are invited to contact the Examiner to examiner options of overcoming the prior art used and cited, in an after-final request consideration.

Claim Rejections - 35 USC § 103
4- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like such as “can”) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. 
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

5- Claims 1-12, 15 and 17-18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cunningham et al. (PGPUB No. 2014/0193839), hereinafter Cunningham in view of Lockhart (PGPUB N. 2003/0059853).
As to amended claims 1-3, 5-7,  Cunningham teaches an optical system for detection of chemical and biological analytes (Abstract, Figs. 1-16) comprising 
a vessel containing the chemical and biological analytes (glass cuvette in Figs. 13/15, PC or the vessel formed by chamber 410 containing the sample), 
a light- guide separated from the vessel (the light guiding combination of lenses, mirrors. Walls in Figs. 2-3, 12-15 or Fibers 422 and/or 426);

one or more excitation and emission filters at one end of the vessel and (amended Claim 2) wherein the one or more excitation said light sources comprise Mercury or Xenon arc lamps, lasers, LEDs, or OLEDs; and are pointed to and aligned with a light-guide center axis, or orthogonal to the light-guide center axis around a vessel sidewall (108, 312, 304, source/laser in Fig. 13-15, or LED 404 or Laser 424 aligned with the optical axis with the optical elements), 
a detector at another end of the vessel and (amended Claim 6) wherein the said detector comprises one or more photodiodes, CMOS detectors, CCDs, PMTs, cameras, video cameras, or webcams (spectrometer, CCD 106, 310, 302 or CCD/Camera in Figs. 13-16 );
one or more excitation filters  between the one or more excitation light sources and the vessel (polarization filters in Figs. 15-16 for ex.),  one or more emission filters between the vessel and the detector (emission filters in Figs. 15-16 for ex.); and (amended Claim 5) wherein the said one or more excitation and emission filters are absorption filters, interference filters, or diffraction filters, or a combination of them; and can be single, array or in a plurality format (any from PCs, 114, 116, 120, 308, 314, 320, slit/gratings/filters/polarizers in Figs. 13-16, or 428/418/430/432 ), 
lenses (lenses in Figs. 2A, 12-16). Mirrors, gratings and  polarizers along one or more excitation optical paths and an emission optical path and (amended Claim 7) wherein the said optical system is composed of discrete, partially integrated, or highly integrated optical components in a single, an array, or a plurality format (any components not considered among the filters from PCs, 114, 116, 120, 308, 314, 320, slit/gratings/filters/ polarizers in Figs. 13-16, or 428/418/430/432 ).  
inside the vessel but separated from the vessel by the chemical and biological analytes; (amedend Claim 3) wherein the said light-guide or vessel: is made of glass, quartz, other inorganic materials, polymeric materials, metals, or a combination thereof; is transparent, or partially opaque, or partially covered by opaque materials; is cylindrical, cuboid, triangular prism, other polygonal prism, or a combination of thereof; and is solid or hollow in full or partial, even though Cunningham suggests the combination of lenses in and/or mirrors or walls in Figs. 2-3, 12-15 OR, fibers 422 and/or 426.
	However, and in the similar field of integrated optical detection, Lockhart teaches a capillary fiber based waveguide biosensor (Abstract and Figs. 1-8) wherein the light-guide inside the vessel but separated from the vessel by the chemical and biological analytes; wherein the said light-guide or vessel: is made of glass, quartz, other inorganic materials, polymeric materials, metals, or a combination thereof; is transparent, or partially opaque, or partially covered by opaque materials; is cylindrical, cuboid, triangular prism, other polygonal prism, or a combination of thereof; and is solid or hollow in full or partial (at least optical guide120 inside sample containing cell 140. The optical guide being a transparent cylindrical glass optical fiber).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Cunningham according to Lockhart so that the light-guide inside the vessel but separated from the vessel by the chemical and biological analytes; wherein the said light-guide or vessel: is made of glass, quartz, other inorganic materials, polymeric materials, metals, or a combination thereof; is transparent, or partially opaque, or partially covered by opaque materials; is cylindrical, cuboid, triangular prism, other polygonal prism, or a combination of thereof; and is solid or hollow in full or 

As to amended claim 4, the combination of Cunningham and Lockhart teaches the optical system of claim 1.
Moreover, Cunningham teaches the system wherein the said chemical and biological analytes: are absorptive or emissive materials between the vessel and the light-guide, and/or on their surfaces; and are self-absorptive or self-emissive, or tagged with absorptive or emissive materials (assays and/or fluorophore molecules with sample in Figs. 13-15. Also, Raman sensitive samples in ¶ 12, 39, 73-89).  

As to amended claim 8, the combination of Cunningham and Lockhart teaches the optical system of claim 1.
Moreover, Cunningham teaches the system wherein the said optical system: is connected extrinsically via a connector or wireless communication to a device, such as a mobile or stationary phone, a tablet, a computer, a watch or other devices with data input, process, display, storage, and communication capabilities; or is attached to an intrinsic optical sensor of the device, such as a camera sensor, an ambient light sensor (ALS), or a proximity sensor inside the mobile or stationary phone for data input (Figs. 2-3, 5-6, 12-16). 10  

As to amended claim 9, the combination of Cunningham and Lockhart teaches the optical system of claim 8.
and the device are essential low-cost, mobile point-of-care set-ups for quantitative detection of very low concentration of the chemicals and biological analytes (Abstract and ¶ 4-16, 37-53 and across the reference), or are used in combination with other detection systems such as a mobile microscope to form an optical detection apparatus with rapid visual imaging and quantitative measurement of a concentration of the chemical and biological analytes ( ¶ 2).  

As to amended claim 10, the combination of Cunningham and Lockhart teaches the optical system of claim 9.
Moreover, Cunningham teaches the system wherein the said mobile microscope is a stand alone unit connected to a common structure of the said optical detection apparatus, or is attached to an intrinsic optical sensor of the device, such as a camera sensor inside the mobile or stationary phone (Figs. 2-3, 5-6, 12-16). 

 As to amended claim 11, the combination of Cunningham and Lockhart teaches the optical system of claim 9.
Moreover, Cunningham teaches the system wherein the said optical detection apparatus is secured in mechanical housing, isolated from ambient noise and protected from mechanical impact (Figs. 2-3, 12-16).  

As to amended claim 12, the combination of Cunningham and Lockhart teaches the optical system of claim 9.
enzyme-linked immunosorbent assay (ELISA) plate-reader by adding plurality of light-guide(s) to a multi- well plate to further improve detection sensitivity (Figs. 13, 15 and ¶ 9, 39, 77-78, 95-96).  

As to amended claim 15, Cunningham teaches an apparatus for detection of chemical and biological analytes (Abstract, Figs. 1-16) comprising: 
an optical system composed of 
a vessel containing the chemical and biological analytes (glass cuvette in Figs. 13/15, PC or the vessel formed by chamber 410),  
a light- guide separated from the vessel (the light guiding combination of lenses, mirrors. Walls in Figs. 2-3, 12-15 or Fibers 422 and/or 426);
one or more excitation light sources at one end of the vessel (108, 312, 304, source/laser in Fig. 13-15, or LED 404 or Laser 424), 
a detector at another end of the vessel (spectrometer, CCD 106, 310, 302 or CCD/Camera in Figs. 13-16 ),
one or more excitation filters between the one or more excitation light sources and the vessel (polarization filters in Figs. 15-16 for ex.), one or more emission filters between the vessel and the detector (emission filters in Figs. 15-16 for ex.. In addition, any from PCs, 114, 116, 120, 308, 314, 320, slit/gratings/filters/polarizers in Figs. 13-15, or 428/418/430/432 can be considered), lenses, mirrors, gratings, and polarizers along one or more excitation optical paths and an emission optical path (any components not considered among the filters from 
a housing to which the optical system is secured (Figs. 2-3, 12-16); and 
a device with data input, process, display, storage and communication capabilities (Figs. 5-6).  
Cunningham does not teach the light-guide inside the vessel but separated from the vessel by the chemical and biological analytes
	However, and in the similar field of integrated optical detection, Lockhart teaches a capillary fiber based waveguide biosensor (Abstract and Figs. 1-8; at least optical guide120 inside sample containing cell 140. The optical guide being a transparent cylindrical glass optical fiber).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Cunningham according to Lockhart so that the light-guide inside the vessel but separated from the vessel by the chemical and biological analytes, with the advantage taught by Lockhart of increasing the measurement sensitivity of the detection at a lower cost (¶ 7).

As to amended claim 17, the combination of Cunningham and Lockhart teaches the optical system of claim 15.
Moreover, Cunningham teaches the system wherein the said device: is a mobile or stationary phone, a tablet, a computer, a watch, or other devices with data input, process, display, storage, and communication capabilities; is linked extrinsically via a connector or wireless communication to the said optical system; or is attached directly to the said optical system via an intrinsic sensor of the said device, such as a camera sensor, a video camera sensor, an ambient light sensor (ALS), or a proximity sensor inside a mobile or stationary phone (Figs. 2-3, 5-6, 12-16).  

As to amended claim 18, the combination of Cunningham and Lockhart teaches the optical system of claim 15.
Moreover, Cunningham teaches the system wherein the said apparatus is in a single, an array, or a plurality format (Figs. 12-16, one single channel of light is considered. The camera can be considered as an array acquisition device).

6- Claims 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cunningham and Lockhart in view of Wang (PGPUB No. 2016/0022745).

As to amended claim 13, the combination of Cunningham and Lockhart teaches the optical system of claim 1.
The combination does not teach expressly wherein the said optical system is implemented in micro fluidic based instrumentations such as GeneXpert by adding the one or more excitation and/or emission light-guides in a fluidic analyte chamber to further improve detection sensitivity.
However, Cunningham teaches/suggests using the apparatus with Elisa, FRET or FP (Figs. 13, 15 and ¶ 9, 39, 77-78, 84, 95-96). Moreover, and in a similar field of endeavor, Wang teaches biological agents used in biophotonic detection systems (Abstract and ¶ 74), where the detection is alternatively performed by ELISA or GeneXpert, as suitable alternatives (See MPEP § 2144.07 for ex.)


7- Claims 14 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cunningham and Lockhart.

As to amended claims 14 and 16, the combination of Cunningham and Lockhart teaches the optical system of claim 1 and apparatus of claim 15.
Moreover, Cunningham teaches the system: wherein the vessel is one or more micro-fluidic analyte chambers; and 11 the system comprises additional light detectors, one or more waveguide structures inside the one or more micro-fluidic analyte chambers; is in discrete, partially integrated, or highly integrated format; is in a single, an array, or a plurality format; is functioning as various spectrometers for fluorescence, luminescence, UV-Vis, or IR spectroscopy, tunable in a wide range of spectrum; and is assembled on a substrate of silicon, glass, ceramics, metals, polymers, or a combination thereof  (¶ 43 for the UV spectrum for ex.; for the rest See rejection of the previous claims); (amended Claim 16) wherein the said housing: is made of metals, alloys, ceramics, polymeric materials, or a combination thereof; is rigid, semi-rigid, or flexible; is in a geometry to confine a location and exposure area of the one or more excitation light sources, to allow ease of insertion and removal of the vessel and the light-guide, and to block noise of the one or more excitation light sources from reaching the detector; is opaque such that the said optical system is isolated from ambient noise; or is semi-transparent or transparent, but covered with one or more opaque coatings (See rejection of the previous claims and Figs. 12-16).
Cunningham does not teach expressly wherein the said optical system can be a lab-on-a-chip solution. However, Cunningham suggests the use of the disclosed embodiments in a lab-on-chip format (¶ 2).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Cunningham and Lockhart so that the said optical system can be a lab-on-a-chip solution, with obvious advantage of scalability and measurement efficiency on minute quantities of the sample.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure (see the Notice of relevant References attached).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886